DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 1/4/21 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search and/or examination burden if the restriction were not required because claim groups 1, 4, 11 and 12 recite similar components that are recited in claim 24.  This is not found persuasive because Claims 1-23 do not require an aircraft or specifically require the movement of fuel through the apparatus and methods recited in claims 1-23.  The search required for claims 1-23 is different from that would be required for the subject matter of claims 4-25.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-15, 17-20, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. 5,156,191.
In regard to claim 1, discloses an apparatus comprising:
an inner ferrule 44 comprising a plurality of engagement sections 50 that define a plurality of gaps between the plurality of engagement sections; and
an outer ferrule 39 disposed around at least a portion of the inner ferrule and comprising an engagement area 51 mechanically joined to the plurality of engagement sections 50 to join the inner ferrule to the outer ferrule.
In regard to claim 4, further comprising an inner duct 41 joined to the inner ferrule; and
an outer duct 40 disposed around at least a portion of the inner duct and joined to the outer ferrule.
In regard to claim 5, wherein at least one of the inner ferrule or the inner duct define an outer circumference of a first fluid volume.
In regard to claim 6, wherein at least one of the outer ferrule or the outer duct define an outer circumference of a second fluid volume.
In regard to claim 7, wherein the inner ferrule comprises:
a swage groove (groove on inside of 42 similar to 39”), wherein the inner duct is joined to the inner ferrule by swaging a portion of the inner duct into the swage groove (see col. 4, lines 20-22 where 42 is attached in the same manner as 39).
In regard to claim 9, wherein the inner ferrule, the outer ferrule, the inner duct, and the outer duct are substantially cylindrical, the outer ferrule is disposed circumferentially around the inner ferrule, and the outer duct is disposed circumferentially around the inner duct (see fig. 4).

a second inner ferrule 42 joined to the first inner ferrule, wherein the first inner ferrule 44 is disposed around at least a portion of the second inner ferrule 42.
In regard to claim 11, further comprising an inner duct 26 joined to the inner ferrule; and
an outer duct 29 disposed around at least a portion of the inner duct and joined to the outer ferrule, wherein the plurality of engagement sections 50 protrude from the inner ferrule such that a region is formed between the inner duct 26 and the outer duct 29.
In regard to claim 12, wherein a leakage of vapors is collected within the region between the inner duct and the outer duct when fuel is transferred through the inner duct.
In regard to claim 13, wherein the vapors move through the plurality of gaps between the plurality of engagement sections.
In regard to claim 14, discloses an apparatus comprising: an inner ferrule 42;
an intermediate ferrule 44 mechanically joined to the inner ferrule such that the intermediate ferrule is disposed around at least a portion of the inner ferrule, the intermediate ferrule comprising a plurality of engagement sections 50; and
an outer ferrule 39 comprising an engagement area 51 mechanically joined to the plurality of engagement sections such that the outer ferrule is disposed around at least a portion of the intermediate ferrule.
In regard to claim 15, wherein the engagement area comprises a groove (created by 51 and 52) and the plurality of engagement sections 50 and the engagement area are joined via an interference fit with the plurality of engagement sections 50 disposed within the groove.
In regard to claim 17, further comprising an inner duct 26 joined to the inner ferrule; and

In regard to claim 18, discloses a method comprising:
joining an outer duct 29 to an outer ferrule 39; and
joining, mechanically, a plurality of engagement sections 50 of an inner ferrule 44 to an engagement area of the outer ferrule such that the outer ferrule 39 is disposed around at least a portion of the inner ferrule 44.
In regard to claim 19, wherein joining, mechanically, the plurality of engagement sections 50 of the inner ferrule to the engagement area of the outer ferrule comprises:
joining, mechanically, a first inner ferrule 44 comprising the plurality of engagement sections 50 with a second inner ferrule 39; and
joining the first inner ferrule to an engagement area of the outer ferrule such that the outer ferrule is disposed around at least a portion of the first inner ferrule.
In regard to claim 20, further comprising joining the second inner ferrule 42 to an inner duct 26.
In regard to claim 22, further comprising joining the inner ferrule 42 to an inner duct 26.
In regard to claim 23, wherein joining the inner ferrule 42 to the inner duct 26 comprises:
swaging the inner duct into grooves 39” of the inner ferrule (see col. 4, lines 20-22 where 42 is attached in the same manner as 39).
Claim(s) 1, 4 and 8 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop 3,998,479.
In regard to claim 1, discloses (fig. 2B) an apparatus comprising:
an inner ferrule 83 comprising a plurality of engagement sections 107 that define a plurality of gaps between the plurality of engagement sections; and

In regard to claim 4, further comprising an inner duct 75 joined to the inner ferrule 83; and
an outer duct 73 disposed around at least a portion of the inner duct 75 and joined to the outer ferrule 79.
In regard to claim 8, wherein the outer duct 73 is joined to the outer ferrule 79 by welding 80.
Allowable Subject Matter
Claims 2-3, 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hart, Cherkaoui, Church, Dunham, Ice, Grantham, Wolf, Dybevik, Carns, Basham, Ziu, Adams and Allen all disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679